Citation Nr: 1532190	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-46 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for left lower extremity radiculopathy, currently assigned a 10 percent rating.

2.  Entitlement to a compensable rating for a bulge of the left flank due to fascia disruption.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal form an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is of record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The record raises an informal claim of entitlement to a total disability rating (TDIU) due to a combination of the Veteran's service-connected disabilities.  See January 2015 VA peripheral nerves examination report and the Veteran's April 2015 statement.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the raised TDIU claim in this case is based, in part, upon disabilities that are not at issue in this appeal, the Board does not have jurisdiction over the TDIU claim.  The issue of entitlement to a TDIU is referred to the RO for appropriate action.

The issue of entitlement to an increased rating for bulge of the left flank is addressed in the REMAND that follows the ORDER section of the decision below.

FINDING OF FACT

Veteran's left lower extremity radiculopathy has more nearly approximated moderate incomplete paralysis of the sciatic nerve than moderately severe incomplete paralysis of the nerve.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in March 2009, prior to the initial adjudication of the claim.  The record also reflects that all pertinent available service treatment records and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his disability in April 2009 and June 2010.  In November 2014, the Board remanded the claim in order to afford the Veteran a new examination to determine the severity of his service-connected left lower extremity radiculopathy.  He was most recently afforded an examination for the disability in January 2015.  The Board finds that the examination reports are adequate with which to decide the Veteran's claim and he has not claimed, nor does the evidence indicate that his disability has worsened since the most recent examination.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the November 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), I, 287 F.3d 1377 (2002).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The Veteran seeks a higher initial rating for his service-connected left lower extremity radiculopathy.  In the April 2009 rating decision, he was awarded a separate 10 percent rating, under Diagnostic Code 8520, for radiculopathy of the left lower extremity as a neurological manifestation of his service-connected low back disability, effective from December 2008.  Thereafter, he appealed this initial rating assigned for the disability.    

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

During an April 2009 VA spine examination, the Veteran reported experiencing numbness and paresthesias and denied having weakness of the foot or leg.  On the physical examination, the Veteran walked with a normal gait.  He demonstrated decreased left ankle plantar flexion of 4/5 and normal motor strength, reported as 5/5, for the left lower extremity in all other respects.  On the sensory examination, impairments were noted with pinprick and light touch of the left lower extremity, and the examiner noted decreased sensation of the S-1 dermatome.  His reflexes were normal throughout, except for hypoactive left ankle jerk.  Lasegue's sign and straight leg raising tests were positive for the left lower extremity, and positive sciatic notch tenderness on the left was noted.  The circumference of the Veteran's left calf was smaller than the right due to varicosities of the left leg.  The examiner diagnosed moderate left lower extremity S-1 radiculopathy.  The Veteran's diagnoses, including lumbar spine degenerative disc disease, were noted to have mild to severe effects on some of his daily activities, with no effect on his ability to feed himself.  

In a July 2009 statement, the Veteran reported that he experienced radiating pain from his back to his thigh.  He further stated that after standing for any length of time or walking for any distance, the pain went down through his calf into his foot.  He reported that the pain in his calf increased with standing and walking.

The Veteran underwent an additional VA examination in June 2010 and reported experiencing leg or foot weakness.  He described having back pain that radiated to his left thigh and sometimes to the toes on his left foot.  The Veteran was noted to walk with a cane and to have a marked, slow antalgic gait.  On examination, reflexes in the left lower extremity were normal and sensation to vibration, pain or pinprick, and light touch was decreased in the feet between the great and second toes and lateral calf.  There was no evidence of dysesthesias.  Motor functioning was reported as 5/5 for the left lower extremity, and there was no evidence of any muscle atrophy.  The examiner identified the effects on the Veteran's occupational and daily actives due to his left lower extremity radiculopathy, as well as his diagnosed low back and right leg radiculopathy disabilities, as decreased strength of the lower extremity, pain, weakness or fatigue, and problems with lifting and carrying.  

In January 2015, the Veteran underwent a VA peripheral nerves examination, for which the examiner reviewed the evidence of record.  The Veteran denied experiencing pain, paresthesias, or dysesthesias, but endorsed moderate numbness in the left low extremity.  The examination revealed normal muscle strength of 5/5 for the left lower extremity.  Reflexes were hypoactive at the left ankle, but were normal at the left knee.  Sensation was decreased in the left lower leg/ankle and foot/toes.  The examiner noted trophic changes due to the Veteran's peripheral neuropathy, identified as scant hair on his legs.  The Veteran walked with a "waddle" due to his back and associated lower extremity neuropathy.  The examiner noted the Veteran to use a walker and a cane for lower extremity stability/safety.  The examiner diagnosed left popliteal neuropathy, characterized as mild, incomplete paralysis of the nerve.  

VA treatment records dated throughout the pendency of the claim reflect symptoms consistent with those found on the VA examinations, to include objective evidence of diminished deep and posterior tibial pulses for the left foot, diminished vibratory sensation and subjective complaints of numbness, tingling, radiating sensations, and pain in the feet.   

In light of the foregoing, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's left lower extremity radiculopathy.  The Veteran's report of pain, numbness, weakness, and tingling in his left leg and foot have been consistent throughout the period of the claim, and the objective evidence shows decreased reflexes and sensation for the left lower extremity, as well as an instance of decreased strength in April 2009.  Significantly, the April 2009 VA examiner opined that the severity of the Veteran's left lower extremity radiculopathy was moderate.  While recognizing that the January 2015 examiner later characterized the Veteran's left leg radiculopathy as mild, given the objective evidence of diminished strength, sensation, and reflexes, the Board resolves reasonable doubt in the Veteran's favor and concludes the presence of moderate incomplete paralysis of the sciatic nerve has been approximated throughout the period of the claim.  

The evidence, however, does not show that a disability rating in excess of 20 percent is warranted in this case.  There is no evidence that the Veteran's left leg neurological symptomatology causes any impairment of the lower extremity characterized by any actual paralysis.  His symptoms have primarily been sensory as evidenced by the pain, numbness, tingling, etc.  Motor involvement has been minimal and strength was generally described as 5/5.  On the isolated occasion when weakness was identified, it was generally described as 4/5.  Similarly, his reduced reflexes were reported as hypoactive for only the left ankle.  There is no medical opinion or objective evidence indicating that the incomplete paralysis of the left leg is more than moderate.  Therefore, the Board must conclude that the neurological impairment in the left lower extremity has more nearly approximated moderate than moderately severe.

The Board also acknowledges the January 2015 diagnosis of left popliteal neuropathy, and thus, has considered whether a higher rating is warranted under Diagnostic Code 8521 pertaining to paralysis of the external popliteal nerve.  Under this diagnostic code, complete paralysis of the external popliteal nerve warrants a 40 percent evaluation; with complete paralysis of this nerve, there is foot drop with slight droop of the first phalanges of all toes; the foot cannot be dorsiflexed; extension of the proximal phalanges of the toes is lost; abduction of the foot is lost; adduction is weakened; and anesthesia covers the entire dorsum of the foot and toes.  Incomplete paralysis of this nerve warrants a 30 percent evaluation if it is severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124(a), Diagnostic Code 8521.  

In this case, the evidence does not support the assignment of a rating higher than 20 percent under Diagnostic Code 8521.  The Board initially highlights that a 20 percent rating is assignable under this diagnostic code for moderate incomplete paralysis of the nerve, which would not afford the Veteran a rating higher than what is being assigned.  While the Veteran has reported symptoms that include pain, tingling, and numbness of his left foot and there was objective evidence of decreased left ankle plantar flexion in April 2009, these symptoms are not best characterized as "severe."  Notably, his muscle strength for his left foot was found to be normal on the June 2010 and January 2015 examinations.  Further, the January 2015 examiner opined that the Veteran's left popliteal nerve involvement was mild.  No examiner has found the Veteran to have more than moderate incomplete paralysis of this nerve.  Thus, the evidence does not indicate that his left leg radiculopathy more closely approximates severe incomplete paralysis of the popliteal nerve to warrant a higher rating under Diagnostic Code 8521.  

Conclusion

In reaching the above decision, the Board has considered the Veteran's statements that a higher disability rating is warranted for his left lower extremity radiculopathy.  However, the Veteran has not identified any legal or factual basis justifying the assignment of a rating higher than what has been granted herein.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the rating granted herein  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the doctrine of reasonable doubt in reaching this decision; the Board has resolved reasonable doubt where applicable but has determined that it is not applicable to the claim of entitlement to a rating in excess of the 20 percent rating granted herein because the preponderance of the evidence is against this claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the Veteran's left lower extremity radiculopathy are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.


ORDER

The Board having determined that a 20 percent rating, but no higher, is warranted for left lower extremity radiculopathy, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran seeks a compensable rating for his service-connected bulge of the left flank disability.  His disability is currently rated under Diagnostic Code 5319 for involvement of Muscle Group XIX, which includes muscles of the abdominal wall.  See 38 C.F.R. § 4.73, Diagnostic Code 5319.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).

In the November 2014 remand, the Board directed that the Veteran be afforded an appropriate VA examination to determine the current severity of his service-connected left flank bulge disability.  The Board instructed the RO or the Appeals Management Center (AMC) to ensure that the examiner provides all information required to rate the disability.  The record shows that the Veteran underwent a VA hernia examination in January 2015.  However, the examination report does not adequately address the criteria pertinent to evaluating the muscle disability under the currently assigned diagnostic code.  Thus, the January 2015 examination report is not adequate for rating purposes and does not comply with the November 2014 Board remand.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be afforded a new VA examination that provides all information required for rating purposes.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.
  
2.  Then, the Veteran must be afforded an examination by an examiner with sufficient expertise to determine the severity of any disability associated with his left flank bulge due to fascia disruption (identified on a May 2005 VA examination as left iliac wing pelvic fascial disruption).  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC must ensure that the examiner provides ALL information required for rating purposes.

3.  The RO or the AMC should undertake any other development it deems necessary.

4.  After completion of the above, the RO or the AMC should readjudication the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and afford the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


